
	

115 HR 6368 : Encouraging Small Business Innovators
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6368
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To encourage R&D small business set-asides, to encourage SBIR and STTR participants to serve as mentors under the
			 Small Business Administration’s mentor-protege program, to promote the use
			 of interagency contracts, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Encouraging Small Business Innovators. 2.Including testing and evaluation in the definition of R&DSection 9(e)(5) of the Small Business Act (15 U.S.C. 638(e)(5)) is amended—
 (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; (2)by striking means any activity and inserting the following:
				
 means—(A)any activity; and (3)by adding at the end the following:
				
 and(B)any testing or evaluation in connection with such an activity;. 3.Encouraging participation in the mentor-protege programSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:
			
 (tt)Encouraging participation in the mentor-Protege programThe Administrator shall provide an increase to the past performance rating of any small business concern that has participated in the SBIR or STTR program that serves as a mentor under section 45 to a small business concern that seeks to participate in the SBIR or STTR program..
		4.Promoting the use of Government-wide and other interagency contracts
 (a)Promoting interagency acquisitionsSection 865 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) is amended—
 (1)in subsection (b)(1)— (A)by striking all interagency acquisitions;
 (B)in subparagraph (A)— (i)by adding all interagency assisted acquisitions before include; and
 (ii)by adding and at the end; (C)by striking subparagraph (B);
 (D)by redesignating subparagraph (C) as subparagraph (B); (E)in subparagraph (B), as so redesignated, by adding all interagency assisted acquisitions before include; and
 (2)in subsection (d), by adding at the end the following:  (5)The term assisted acquisition means a type of interagency acquisition where a servicing agency performs acquisition activities on a requesting agency’s behalf, such as awarding and administering a contract, task order, or delivery order..
 (b)GSA assistance with certain small business contract awardsSection 9 of the Small Business Act (15 U.S.C. 638), as amended by section 4, is further amended by adding at the end the following:
				
 (uu)GSA assistance with certain small business contract awardsThe Administrator of the General Services Administration may assist another agency with the process of awarding a contract to a small business concern under the SBIR or STTR program or under a small business set-aside..
			
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
